Case 3:19-cv-19145-BRM-TJB Document 50 Filed 01/16/20 Page 1 of 4 PageID: 405



          Law Offices of Albert J. Rescinio, L.L.C.
                       1500 Allaire Avenue - Unit #101
                     Ocean Township, New Jersey 07712
                        Telephone:       (732) 531-2005
                         Telefax:       (732) 531-8009




                                January 16, 2020

VIA CM/ECF eFile:

Honorable Brian R. Martinotti, U.S.D.J.
United States District Court
District of New Jersey
Newark Vicinage
United States Court House
Newark, New Jersey 07102

      RE: Greco v. Grewal, et al.
          Civil Action No. 3:19-cv-19145-BRM-TJB

Dear Judge Martinotti:

       I am today’s date in receipt of the January 15, 2020 letter from Bryan
Edward Lucas, Deputy Attorney General, attorney for carious certain Defendants,
wherein he informally asks by way of letter for an “indefinite stay” of the Court
considering my client’s various filed Rule 23 Class Action related Motions
presently all returnable before your Honor with date to be fixed. As the Court may
remember, presently Mr. Lucas is not required to file an Answer or other
responsive pleading until 30 days after your Honor issues a ruling on the pending
Preliminary Injunction Application argued last November. Now, Mr. Lucas is
specifically asking that the Court not even schedule a time to respond to the filed
and pending Rule 23 Class Action related Motions until after your Honor’s
decision on the pending Preliminary Injunction motion and until after he files and
Answer or other responsive pleading (which again itself is stayed until 30 days
after decision on the Preliminary Injunction Motion).

      I had previously been willing to consent to a 30 day extension for Mr. Lucas
to on to respond to the Rule 23 Class Action related Motions as a matter of
professional courtesy. However, since I am now aware from Mr. Lucas’ letter of
today that the only “new” argument he seeks to advance is Article III Standing, I

                                        1
Case 3:19-cv-19145-BRM-TJB Document 50 Filed 01/16/20 Page 2 of 4 PageID: 406



withdraw my consent to any delay and request that the Motions all go forward as
scheduled. Mr. Lucas is free (and at the peril of Rule 11) to try to argue Article III
Standing as a response to the various pending motions which is the appropriate
time, place and forum to raise this issue rather than here and not informally by way
of letter. While I always seek to be courteous, this is nevertheless an adversarial
proceeding and I see no benefit for my client or the other proposed Members of the
Class to delay anything. To this end, I hereby enclose a 1 page document from the
New Jersey Administrative Office of the Courts which Indicates that between
September 1, 2019 and through November 21, 2019 (which was 1 day after our
oral argument) a total of 108 ex parte TERPOs were Granted under the authority of
a statute that clearly facially violates the Fourth and Fourteenth Amendments.
These statistics are now almost 60 days old and I have no information from
November 22, 2019 to January 16, 2020, but the “Class Members” are certainly
northward of 108 persons and growing. There is no reason for any further delay.
Class Certification and the related Rule 23 Motions are mutually exclusive issues
from the Preliminary Injunction. I cannot very well sit by silently while the State
of New Jersey knowingly continues to violate the clearly established Federal rights
of citizens and potential Class Members while I am actively seeking appointment
as lead counsel for the Class. Collegiality is one thing, but sitting quietly while the
government knowingly violates the rights of citizens is quite another.

       To the point, Mr. Lucas argues that “…[b]ecause Plaintiff’s motion for
preliminary injunctive relief is pending before this Court, Plaintiff’s motion for
class certification is, at best premature.” Lucas Letter of January 15, 2020 at page
1. This statement is simply not true and is contrary to law. To this end (and as
pointed out in my motion papers), the Manual for Complex Litigation (Fourth),
published by the Federal Judicial Center (2004) counsels that F.R.Civ.P. 23(c)(1)
directs the court to determine “at an early practicable time” whether to certify an
action as a class action, noting that “… [t]he ‘early practicable time’ is when the
court has sufficient information to decide whether the action meets the
certification criteria of Rules 23(a) and (b).” Id. at §21.133 - Timing of the
Certification Decision, page 252-253. Despite Defendants not yet having filed
their responsive pleadings, the reality is that the statue is indeed facially
unconstitutional and the reality is that the only defense asserted to date (that they
will follow an Administrative Judicial memo rather than the literal text of the
actual law) is no legitimate defense at all. See Winberry v. Salisbury, 5 N.J. 240,
cert. denied 340 U.S. 877 (1950) and United States v. Stevens, 559 U.S. 460
(2010). This eleventh hour “new” Article III standing argument is simply
frivolous, and if they want to raise this argument they should be forced to do so in
the context of a formal response to the pending motions where the implications of
                                          2
Case 3:19-cv-19145-BRM-TJB Document 50 Filed 01/16/20 Page 3 of 4 PageID: 407



Rule 11 will apply. Here, the claims are clear and unambiguous, harm continues to
the proposed Class Members every day, and it is submitted that at this point the
court clearly has sufficient information to decide whether the action meets the
certification criteria of Rules 23(a) and (b).

       The Defendant’s argument that “the potential class representative must
demonstrate standing to pursue the representatives own claims” is as baseless and
ineffectual here as it was at oral argument for the preliminary injunction. The State
tried to make this argument in their brief in opposition to the preliminary
injunction and Plaintiff soundly rebutted that argument. Additionally, the State
tried to make that argument at oral argument before Your Honor and plaintiff again
soundly rebutted that argument. As Your Honor may recall the State tries to allege
that the Plaintiff lacks standing since “no one” filed a complaint and objected to
this law before it went into effect that therefore “no one” is entitled to file
complaint now and object to the law after it has gone into effect and been used on
an individual.

      Of course, the fallacy of this argument is that, as we pointed out at oral
argument, if any individual had performed the Atty. Gen.’s job prior to September
1 and objected to a law which had not go into effect we all know the Atty. Gen.
would have raised the defense to that complaint alleging that the individual did not
have standing as the law had not been used against the individual and therefore
there was no damage and no standing.

       Therefore, as I indicated oral argument, taking the Defendant’s argument to
its logical conclusion, what the State is actually saying is that no one would ever
have standing to object to this law because prior to it going into effect it would not
have been used against them and they would not have standing and after it went
into effect they would not have standing because they did not file a complaint prior
to it going into effect when they did not have standing.

      Clearly, without a doubt, Mr. Greco has standing to pursue his claims and as
such can be the representative for the class.

       If the standing issue is the best that the state can offer in defense as to why
the motion should be stayed it is respectfully submitted that the request be denied
and that they put in a formal defense to the motion which will allow the plaintiff to
respond and the Court to decide this issue as to the standing and certification of the
class.


                                          3
Case 3:19-cv-19145-BRM-TJB Document 50 Filed 01/16/20 Page 4 of 4 PageID: 408



       In sum, I do not consent to any adjournment or stay, and I ask that the Court
either direct Mr. Lucas to file a formal motion seeking a stay so that I may respond
in kind, or alternatively that the Court hold a telephone Case Management
Conference to discuss the matter.

                                             Respectfully submitted,

                                             s/ Albert Rescinio


                                             ALBERT J. RESCINIO, ESQ.
AJR:ms
enclosure (AOC Statistics)
cc: Bryan Edward Lucas, D.A.G.
      All Counsel of Record




                                         4
